 



EXHIBIT 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated
as of September 23, 2005, is entered into among HELEN OF TROY L.P., a limited
partnership duly organized under the laws of the State of Texas (the
“Borrower”), HELEN OF TROY LIMITED, a Bermuda company (“Limited”), the lenders
party to the Credit Agreement defined below (the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
BACKGROUND

A.   The Borrower, Limited, the Lenders, the Administrative Agent, the Swing
Line Lender and the L/C Issuer are parties to that certain Credit Agreement,
dated as of June 1, 2004, as amended by that certain First Amendment to Credit
Agreement, dated as of June 29, 2004 (said Credit Agreement, as amended, the
“Credit Agreement”). The terms defined in the Credit Agreement and not otherwise
defined herein shall be used herein as defined in the Credit Agreement.   B.  
The parties to the Credit Agreement desire to make certain amendments to the
Credit Agreement.   C.   The Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer hereby agree to amend the Credit Agreement, subject to
the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower,
Limited, the Lenders, the Swing Line Lender, the L/C Issuer and the
Administrative Agent covenant and agree as follows:
1. AMENDMENTS.

  (a)   The definition of “Capital Expenditures” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:         “Capital
Expenditures” means, with respect to any Person for any period, the sum of the
aggregate of any expenditures by such Person during such period for an asset
which is properly classifiable in relevant financial statements of such Person
as property, equipment or improvement, fixed assets or a similar type of
tangible capital asset in accordance with GAAP; provided, however, the aggregate
amount of Capital Expenditures during any period shall be reduced by the cash
proceeds received by such Person from the Disposition of such assets during such
period, and, provided, further, however, Capital Expenditures incurred in
connection with an Acquisition will not be considered Capital Expenditures for
purposes of this Agreement.     (b)   Section 1.01 of the Credit Agreement is
hereby amended by adding the defined terms “Bonds” and “Project” thereto in
alphabetical order to read as follows:         “Bonds” means the Mississippi
Business Finance Corporation Taxable Industrial Development Revenue Bonds,
Series 2005 (Helen of Troy L.P. Southaven, MS Project) in the maximum principal
amount of $15,000,000.         “Project” means the Borrower’s warehouse and
distribution facility located in Southaven, DeSoto County, Mississippi.     (c)
  Section 7.01 of the Credit Agreement is hereby amended to read as follows:    
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

  (a)   Liens pursuant to any Loan Document;     (b)   Liens existing on the
date hereof and listed on Schedule 7.01 and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 



--------------------------------------------------------------------------------



 



  (c)   Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;     (d)   carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;     (e)   pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;     (f)
  deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;     (g)   easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;     (h)   Liens, or an existing pledge of a deposit, securing
payment of senior debt by an Affiliate or Subsidiary to a foreign financial
institution as described in the financial statements delivered pursuant to
Section 5.05 or which may be disclosed from time to time by any such party;
provided the Indebtedness secured by such Liens does not exceed $10,000,000 in
aggregate principal amount;     (i)   Liens securing Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;  
  (j)   Liens in favor of a Loan Party;     (k)   Liens on property of a Person
existing at the time such Person is acquired by, merged with or into or
consolidated with Limited or a Subsidiary; provided, that such Liens were in
existence prior to the contemplation of such acquisition, merger or
consolidation and do not extend to any assets other than those of the Person
acquired by, merged into or consolidated with Limited or a Subsidiary;     (l)  
Liens on property existing at the time of acquisition thereof by Limited or a
Subsidiary; provided, that such Liens were in existence prior to the
contemplation of such acquisition;     (m)   Liens securing Indebtedness
permitted by Section 7.03(h);     (n)   Liens existing on the Closing Date
against the Investments described in Section 7.02(j); and     (o)   Liens
securing Indebtedness permitted by Section 7.03(j), with the exception of Liens
on property purchased with proceeds of the Bonds.

  (d)   Section 7.03 of the Credit Agreement is hereby amended to read as
follows:         7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

  (a)   Indebtedness under the Loan Documents;     (b)   Indebtedness
outstanding on the date hereof and listed on Schedule 7.03 or permitted
hereunder, and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to

 



--------------------------------------------------------------------------------



 



      amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;     (c)   Guarantees by Limited or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor;    
(d)   obligations (contingent or otherwise) of Limited or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;     (e)   Indebtedness in respect of Capital Leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $25,000,000;     (f)   Indebtedness in respect of the Senior Notes, the
Senior Notes Agreement, the Bridge Notes and the Bridge Notes Agreement;     (g)
  unsecured Indebtedness not otherwise permitted to be incurred pursuant to any
of clauses (a) through (f) above provided that (i) the final maturity of such
Indebtedness is beyond the Maturity Date and (ii) no Default exists at the time
of incurrence of any such Indebtedness or would result therefrom;     (h)  
Indebtedness not to exceed $5,000,000 at any one time outstanding; provided that
at the time of, and after giving effect to, the incurrence of such Indebtedness
no Default shall exist;     (i)   intercompany Indebtedness (i) between Loan
Parties, (ii) between Subsidiaries that are not Loan Parties or (iii) between a
Loan Party and a Subsidiary that is not a Loan Party in which the net principal
amount thereof, together with all other such Indebtedness between Loan Parties
and Subsidiaries that are not Loan Parties, shall not exceed $25,000,000 in
aggregate amount at any time outstanding; and     (j)   Indebtedness incurred
with respect to the Project (other than the Bonds) in an aggregate amount not to
exceed $35,000,000.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, each of the Borrower and Limited represents and warrants
that, as of the date hereof:

  (a)   the representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct on and as of the date hereof as
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct on such earlier date;     (b)   no event has occurred and is
continuing which constitutes a Default or an Event of Default;     (c)   (i) the
Borrower has full power and authority to execute and deliver this Second
Amendment, (ii) Limited has full power and authority to execute and deliver this
Second Amendment, (iii) this Second Amendment has been duly executed and
delivered by the Borrower and Limited, and (iv) this Second Amendment and the
Credit Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower and Limited, as the case may be, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and except
as rights to indemnity may be limited by federal or state securities laws;    
(d)   neither the execution, delivery and performance of this Second Amendment
or the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents

 



--------------------------------------------------------------------------------



 



      of the Borrower or Limited, or any indenture, agreement or other
instrument to which the Borrower or Limited or any of their respective property
is subject; and     (e)   no authorization, approval, consent, or other action
by, notice to, or filing with, any Governmental Authority or other Person not
previously obtained is required for (i) the execution, delivery or performance
by the Borrower or Limited of this Second Amendment or (ii) the acknowledgment
by each Guarantor of this Second Amendment.

3. CONDITIONS TO EFFECTIVENESS. This Second Amendment shall be effective upon
satisfaction or completion of the following:

  (a)   the Administrative Agent shall have received counterparts of this Second
Amendment executed by each of the Required Lenders;     (b)   the Administrative
Agent shall have received counterparts of this Second Amendment executed by the
Borrower and Limited and acknowledged by each Guarantor; and     (c)   the
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent and its counsel, such other documents, certificates and
instruments as the Administrative Agent shall reasonably require.

4. REFERENCE TO THE CREDIT AGREEMENT.

  (a)   Upon the effectiveness of this Second Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.
    (b)   The Credit Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.

5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Second Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower and Limited of this Second Amendment, (b) acknowledges and
agrees that its obligations in respect of its Guaranty (i) are not released,
diminished, waived, modified, impaired or affected in any manner by this Second
Amendment or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under its Guaranty, and (d) acknowledges and agrees
that it has no claims or offsets against, or defenses or counterclaims to, its
Guaranty.
7. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Second Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
8. GOVERNING LAW; BINDING EFFECT. This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.
9. HEADINGS. Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.
10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Second Amendment is executed as of the date first
set forth above.

              HELEN OF TROY L.P., a Texas limited partnership
 
       
 
  By:   HELEN OF TROY NEVADA CORPORATION,
 
      a Nevada corporation, General Partner
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            HELEN OF TROY LIMITED, a Bermuda corporation
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Suzanne M. Paul
 
       
 
      Suzanne M. Paul
 
      Vice President
 
            BANK OF AMERICA, N.A., as a Lender, L/C Issuer     and Swing Line
Lender
 
       
 
  By:   /s/ Gary Mingle
 
       
 
      Gary Mingle
 
      Senior Vice President

 